DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
               Claim 11 is replaced by
               Claim 11 (Cancelled).

Response to Arguments
Applicant’s arguments, filed 11/26/2021, with respect to rejection of claim 1 on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  The amendment to the claim has overcome the rejection. Claim 1 is allowed. The rejection of the claim has been withdrawn. 
Applicant’s arguments, with respect to rejections of Claims 2-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered and are persuasive. Claims 2-10, and 12-20 are allowed. Claim 11 has been cancelled. The rejections of the claims have been withdrawn. 
Applicant’s arguments, with respect to rejections of Claims 2-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive. The rejections of the claims have been withdrawn.
Applicant’s arguments, with respect to rejection of Claims 13-20 under 35 U.S.C. 103, have been fully considered and are persuasive.  The amendment to the claim has overcome the rejection. The rejection of the claim has been withdrawn.
Allowable Subject Matter
Claims 1-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, and 13, the prior art references of Challen et al (U.S. Pub. 2007/0038939 A1), and Napoli et al (U.S. Pub. 2006/0010454 A1), as well as other documents of record, disclose various limitations of the claims. However, the prior art failed to show all limitations of the claims, and the obviousness of the claims as a whole to a person having ordinary skill in the art at the time the invention was made. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613